Citation Nr: 0615458	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-06 372	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the index finger, right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1955 to 
July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in March 2006. A transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that he injured his right index finger 
in service in 1956 or 1957 while attempting to clear a 
projectile from an ammunition conveyer on board the U.S.S. 
Yorktown (CVA-10).  The veteran indicated in correspondence 
dated January 2003 that a corpsman aboard the Yorktown 
treated his finger immediately after the injury, but that he 
has received no further medical treatment for the injury or 
residuals thereof at any time.  The veteran's claims folder 
currently contains service medical records pertaining only to 
his reserve service.  A review of the claims file shows that 
the RO twice requested the veteran's service medical records 
from the National Personnel Records Center (NPRC).  The NPRC 
informed the RO that medical records pertaining to the 
veteran's active military service are not available.   

The RO's January 2003 letter informed the veteran of 
alternative forms of evidence that could be submitted to 
support his claim, including employment physical 
examinations.  The veteran responded in January 2003 by 
indicating that he did not have such evidence.  However, 
during the veteran's March 2006 travel board hearing, he 
recalled receiving a physical examination in 1965 as part of 
his civilian employment at Hill Air Force Base, Utah.  He 
also recalled that the examiner noticed the veteran's injured 
right index finger during the examination. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should contact Hill 
Air Force Base, Utah, or other 
appropriate agency(s) where the pertinent 
records are currently held, and request 
that VA be provided with the complete 
medical files pertaining to the veteran's 
civilian employment at Hill Air Force 
Base, Utah, to include all records of 
physical examinations given to the 
veteran during his employment.  All 
records obtained or any response received 
should be associated with the claims 
file.

2.  After completion of the above, VA 
should readjudicate the veteran's claim.  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

